PER CURIAM.
Appellant, Carmen Sofia Bueno (Bueno), appeals a final judgment holding that the real property purchased by her deceased husband was not homestead property. We affirm the trial court’s finding that the deceased voluntarily abandoned the property without an intent to return. The property, therefore, lost its status as the homestead of the deceased. See Cain v. Cain, 549 So.2d 1161 (Fla. 4th DCA 1989); Burdick v. Burdick, 399 So.2d 410 (Fla. 3d DCA 1981). This decision is without prejudice to allow Bueno to seek other relief she may have under Florida law.
Affirmed.